     WRIGHT, FINLAY & ZAK, LLP
 1
     Dana Jonathon Nitz, Esq.
 2   Nevada Bar No. 0050
     Regina A. Habermas, Esq.
 3   Nevada Bar No. 8481
     7785 W. Sahara Ave, Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     dnitz@wrightlegal.net
 6   rhabermas@wrightlegal.net
 7   Attorneys for Plaintiff, Ditech Financial LLC

 8                                  UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
 9
10   DITECH FINANCIAL LLC,                                 Case No.: 2:17-cv-01772-RFB-PAL

11                    Plaintiff,                           STIPULATION AND ORDER TO
                                                           EXTEND BRIEFING DEADLINES
12             vs.
13                                                         (FIRST REQUEST)

14   SFR INVESTMENTS POOL 1, LLC, a Nevada
     limited liability company; DESERT GREENS
15   HOMEOWNERS ASSOCIATION, a Nevada
16   non-profit cooperative corporation,

17                    Defendants.
18
19             Plaintiff, Ditech Financial LLC (“Ditech”), and Defendant, Desert Greens Homeowners’

20   Association (“HOA”)1, by and through their counsel of record, hereby stipulate and agree as

21   follows:

22             On October 24, 2018, the HOA filed a Renewed Motion to Dismiss Complaint [ECF

23   No. 53] and Renewed Motion for Summary Judgment [ECF No. 54] (collectively, the

24   “Renewed Motions”). The deadline for Ditech to respond to the HOA’s Renewed Motion to

25   Dismiss Complaint is November 7, 2018. The deadline for Ditech to respond to the HOA’s

26   Renewed Motion for Summary Judgment is November 14, 2018. The Renewed Motions raise

27
     1
28       Ditch and the HOA are collectively referred to herein as the “Parties.”



                                                   Page 1 of 2
 1   complex issues and counsel requires additional time complete the responses. In addition, the
 2   Parties are discussing a possible resolution of Ditech’s claims against the HOA, which would
 3   eliminate the need for further briefing on the Renewed Motions. For these reasons, the Parties
 4   are in agreement to extend the deadline for Ditech to respond to the Renewed Motions and
 5   extend the time for the HOA to file replies in support of the Renewed Motions. This is the
 6   Parties’ first request to extend the subject deadlines and the request is made in good faith and
 7   not for purposes of delay or prejudice to any other party.
 8          Based on the foregoing,
 9          IT IS HEREBY STIPULATED AND AGREED that the deadline for Ditech to respond
10   to the HOA’s Renewed Motions shall be extended to November 28, 2018.
11          IT IS FURTHER STIPULATED AND AGREED that the deadline for the HOA to file
12   any replies in support of the Renewed Motions shall be extended to December 19, 2018.
13
14    DATED this 6th day of November, 2018.                DATED this 6th day of November, 2018.
      WRIGHT, FINLAY & ZAK, LLP                            LEACH KERN GRUCHOW ANDERSON
15                                                         SONG
16
      /s/ Regina A. Habermas, Esq.                         /s/ Ryan W. Reed, Esq.
17    Dana Jonathon Nitz, Esq.                             Sean L. Anderson, Esq.
      Nevada Bar No. 0050                                  Nevada Bar No. 7259
18    Regina A. Habermas, Esq.                             Ryan W. Reed, Esq.
19    Nevada Bar No. 8481                                  Nevada Bar No. 11695
      7785 W. Sahara Ave, Suite 200                        2525 Box Canyon Drive
20    Las Vegas, NV 89117                                  Las Vegas, NV 89128
      Attorneys for Plaintiff, Ditech Financial LLC        Attorneys for Defendant, Desert Greens
21                                                         Homeowners’ Association
22
                                                  ORDER
23
            IT IS SO ORDERED:
24
                 7th day of _________________,
     DATED this ______        November         2018.
25
26
                                                          ___________________________________
27                                                        UNITED STATES DISTRICT JUDGE
28



                                                 Page 2 of 2
